
	
		II
		Calendar No. 371
		110th CONGRESS
		1st Session
		S. 722
		[Report No. 110–173]
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 1, 2007
			Mr. McCain (for himself
			 and Mr. Kyl) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 17, 2007
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To direct the Secretary of the Interior and
		  the Secretary of Agriculture to jointly conduct a study of certain land
		  adjacent to the Walnut Canyon National Monument in the State of
		  Arizona.
	
	
		1.Short titleThis Act may be cited as the
			 Walnut Canyon Study Act of
			 2007.
		2.PurposesThe purposes of this Act are—
			(1)to authorize a study of the study area to
			 evaluate public uses and public values; and
			(2)to obtain recommendations for options for
			 the management of the public uses and protection of resources of the study
			 area.
			3.DefinitionsIn this Act:
			(1)MapThe term map means the map
			 entitled Walnut Canyon Proposed Study Area and dated July 17,
			 2003.
			(2)MonumentThe term Monument means the
			 Walnut Canyon National Monument in the State of Arizona.
			(3)Public useThe term public use, with
			 respect to the study area, includes—
				(A)livestock grazing;
				(B)hunting;
				(C)access to forested areas;
				(D)bird watching;
				(E)camping;
				(F)driving for pleasure on roads and
			 trails;
				(G)firewood gathering;
				(H)general exercise;
				(I)group uses;
				(J)hiking;
				(K)horseback riding;
				(L)hunting;
				(M)mountain biking;
				(N)painting;
				(O)rock climbing;
				(P)sightseeing;
				(Q)skiing;
				(R)snowmobiling;
				(S)target practice, as permitted;
				(T)walking with pets; and
				(U)wildlife viewing.
				(4)Public valueThe term public value, with
			 respect to the study area, includes—
				(A)geologic features;
				(B)historic sites;
				(C)potential urban development;
				(D)prehistoric sites;
				(E)riparian communities;
				(F)scenery;
				(G)scientific education;
				(H)solitude and serenity;
				(I)vegetation diversity;
				(J)watershed health;
				(K)wildfire hazard reduction for healthy
			 forests;
				(L)wildlife and wildlife habitat;
				(M)fee-free access; and
				(N)recreational uses.
				(5)SecretariesThe term Secretaries means the
			 Secretary of the Interior and the Secretary of Agriculture, acting
			 jointly.
			(6)Study areaThe term study area means the
			 area identified on the map as Walnut Canyon Proposed Study Area,
			 consisting of 30,818 acres, of which—
				(A)24,987 acres is Federal land in Coconino
			 National Forest;
				(B)2,037 acres is State land;
				(C)214 acres is private land; and
				(D)3,580 acres is the Monument.
				4.Study
			(a)In generalThe Secretaries shall conduct a study of
			 the study area.
			(b)RequirementsThe study shall evaluate—
				(1)the significance of the resources and
			 public values of the study area as the resources and public values pertain
			 to—
					(A)the management objectives of the Forest
			 Service; and
					(B)the management objectives of the National
			 Park Service;
					(2)the opportunities for maintaining existing
			 public uses; and
				(3)a range of options for managing and
			 conserving resources by the National Park Service or the Forest Service, or by
			 both agencies acting jointly, including the suitability and feasibility
			 of—
					(A)a boundary adjustment to the
			 Monument;
					(B)designation of the study area as a National
			 Recreation Area;
					(C)maintaining the study area as managed by
			 the Forest Service; and
					(D)any other designation or management option
			 that will accomplish both the protection of resources and the maintenance of
			 public use and access for the study area.
					(c)ConsultationIn conducting the study, the Secretaries
			 shall—
				(1)designate a lead agency;
				(2)consult with appropriate Federal, State,
			 county, and local government entities;
				(3)contract with a third-party consultant with
			 experience in park and land use planning to prepare a draft study; and
				(4)collaborate with the persons identified in
			 subsection (d) in developing a scope of work for the draft study under the
			 guidance of the third-party consultant.
				(d)ReviewThe Secretaries, the Forest Supervisor of
			 the Coconino National Forest, the Superintendent of the Flagstaff Area National
			 Monuments, the Flagstaff City Council, and the Coconino County Board of
			 Supervisors shall—
				(1)review the draft study prepared by the
			 third-party consultant; and
				(2)provide to the third-party consultant
			 comments on the draft study.
				(e)ReportNot later than 18 months after the date on
			 which funds are first made available to carry out this Act, the Secretaries
			 shall submit to Congress a report that—
				(1)describes the findings and conclusions of
			 the study conducted under this section; and
				(2)makes a recommendation for the future
			 management of the study area.
				(f)EffectNothing in this Act affects the management
			 of the land depicted on the map.
			(g)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $350,000.
			
	
		1.Short titleThis Act may be cited as the
			 Walnut Canyon Study Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled Walnut Canyon Proposed
			 Study Area and dated July 17, 2007.
			(2)SecretariesThe
			 term Secretaries means the Secretary of the Interior and the
			 Secretary of Agriculture, acting jointly.
			(3)Study
			 areaThe term study area means the area identified
			 on the map as the Walnut Canyon Proposed Study Area.
			3.Study
			(a)In
			 generalThe Secretaries shall conduct a study of the study area
			 to assess—
				(1)the suitability and
			 feasibility of designating all or part of the study area as an addition to
			 Walnut Canyon National Monument, in accordance with section 8(c) of Public Law
			 91–383 (16 U.S.C. 1a–5(c));
				(2)continued management of
			 the study area by the Forest Service; or
				(3)any other designation or
			 management option that would provide for—
					(A)protection of resources
			 within the study area; and
					(B)continued access to, and
			 use of, the study area by the public.
					(b)ConsultationThe
			 Secretaries shall provide for public comment in the preparation of the study,
			 including consultation with appropriate Federal, State, and local governmental
			 entities.
			(c)ReportNot
			 later than 18 months after the date on which funds are made available to carry
			 out this Act, the Secretaries shall submit to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Natural Resources of the
			 House of Representatives a report that describes—
				(1)the results of the study;
			 and
				(2)any recommendations of
			 the Secretaries.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out this Act.
			
	
		September 17, 2007
		Reported with an amendment
	
